DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 12 August 2021 containing remarks and amendments to the claims.
Claims 1-19 are pending, with claims 13-16 withdrawn from consideration.
The previous rejections have been updated as necessitated by amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer (US 4,261,814) in view of Shaeffer (US 1,843,520), Kumar (US 2015/0122704) and Munro (US 3,494,861).
Regarding claims 1-3 and 18-19, Pfeifer teaches a method for vacuum distillation comprising: a furnace heating a feedstock (column 3, lines 66-67 and lines 35-47, see figure 1, item 10)  and introducing  the feedstock in a flash zone of the vacuum distillation column (column 3, lines 35-45, see figure 1, item 12); an removing at least one distillate stream at an intermediate level of the vacuum distillation column (see column 3, lines 35-47, see figure 1, item 14); and removing a column head stream, at a head of the vacuum distillation column (column 4, lines 11-25; see figure 1, item 17); partially condensing of the column head stream, and recovering a liquid flow and a gaseous flow (column 4, lines 11-25; see figure items 18, 23-25); a vacuum generator (column 3, lines 52-55, see figure 1, item 26), passing the gaseous flow in the vacuum generator (figure 1, item 27), and recovery of at least one condensate and a gaseous fraction of combustible gas produced in the vacuum generator from the gaseous flow (figure 1, outlet of item 26); introducing of a flow of the feedstock-stripping fluid into the vacuum distillation column (column 4, lines 11-25 and column 3, lines 56-65).  
Pfeifer teaches atmospheric resid feed to the distillation column (column 3, lines 35-45).
Pfeifer does not explicitly disclose the stripping fluid having a weighted average boiling temperature (Tmav) between 150°C and 250°C.  
However, Shaeffer teaches a similar vacuum distillation process (see figure).  Shaeffer indicates that any inert gas including light hydrocarbon oils may be substituted for the steam (page 2, lines 25-27).  Shaeffer teaches when overhead vapors are condensed, kerosene products are obtained Shaeffer (page 2, lines25-27 and 69-82).  
Further, Kumar teaches a similar process for vacuum distillation using stripping steps.  Kumar teaches using lighter fractions of crude oils boiling in the range of 170-260°C in place of steam, in order to improve fractionation and economics [0048], [0051], [0075], [0076].  Kumar further teaches that the boiling range of the light fraction used as stripping medium may be varied [0076].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Shaeffer kerosene range material as the stripping medium, in the process as Pfeifer, since Shaeffer teaches inert hydrocarbon materials may be used and Kumar further teaches materials boiling in the kerosene range are better stripping agents than steam.  
Examiner additionally notes Munro, which teaches sending overhead from distillation column to a condensing step, and sending the liquid to a heater, to be used as stripping gas as an improvement over steam stripping gas (see figure, column 1, lines 1-70 and column 3, line 15-column 4, line 46).
Therefore, the person having ordinary skill in the art would have a reasonable expectation of success in using Shaeffer condensed kerosene as the stripping fluid, in view of teachings of Kumar and Munro that such condensed materials boiling in the kerosene range would be more suitable stripping agents than steam.
Regarding claim 4-5, Shaeffer teaches that the stripping fluid can be selected from various inert gases and steam, and that the streams may be substituted for each other (page 2, lines 24-27).  In this regard, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have purged or used or combined the recycle stream with steam or other stripping mediums, based off of supply and economic impact of all of the fluids.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 6-7
Further, Kumar and Munro teach a similar processes for introducing hydrocarbon vapor streams into the stripping section, below introduction of feed (see figures).
Therefore, it would have been obvious to the person having ordinary skill in the art to have supplied the stripping gas below the feedstock, in view of teachings from Pfeifer and Ernst, in order to obtain the desired distillation.
Regarding claim 8, Pfeifer teaches condensing the column head stream in a first downstream heat exchanger arranged outside the column (see figure).  Examiner additionally notes Munro teaches of using condensed overhead stream as stripping fluid (see figure).
Regarding claim 9, Shaeffer teaches condensing in a series of three condensers (page 2, lines 49-52).
Regarding claim 10, Shaeffer teaches multiple condensers as discussed above.   Further, Pfeifer teaches spraying liquid hydrocarbon steam into gaseous flow (column 4, lines 10-35).
Regarding claim 11, Pfeiffer teaches recovering condensate hydrocarbon and sour water (column 3, lines 48-51).  Examiner further notes that a tank would be a suitable storage vessel for the product, and is conventional in the art.
Regarding claim 12, Pfeiffer teaches the passing gaseous flow through vacuum generator comprises at least one steam ejector, to form an ejected stream and partially condensing the ejected stream by at least steam ejector in a condenser (column 2, lines 48-65).
Regarding claims 17, the previous combination teaches the claim limitations as discussed with respect to claims 1, -3 and 6 above. 
 Examiner additionally notes that it would have been obvious to the person having ordinary skill in the art to have introduced kerosene into the stripping feed, as a diluent.  

Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art teaches atmospheric distillation, not vacuum distillation.  
The prior art does not disclose stripping medium consists of hydrocarbon mixture having the weighted boiling average as claimed.  
Munro teaches stripping fluid with a much lighter boiling average than kerosene.
New claim 19 requires atmospheric resid feed.
Regarding Applicant’s first argument, Examiner notes that Pfeifer teaches vacuum distillation (abstract).  Shaeffer additionally notes that the distillation may be aided by vacuum (page 1, lines 19-25).  Examiner further notes that the stripping step in atmospheric columns and vacuum columns is performed to improve the separation by reduction of hydrocarbon partial pressure, so vaporization may be achieved more easily.  In this regard, Examiner notes that selection of stripping medium would be similar, and that atmospheric stripping medium improvements would be analogous to vacuuming striping medium selection.  
Regarding Applicant’s second argument, Shaeffer teaches that any inert gas or vapor, including light oils may be used (page 2, lines 20-30).  Further, Munro teaches using condensed overhead as stripping medium, as well as exclusion of water, in order to see improvements.  In this regard, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a stripping medium, such as kerosene, in order to obtain the improved results disclosed by the prior art.  
Regarding Applicant’s third argument, Munro is cited to provide a teaching of using hydrocarbons instead of steam, as well as recovering the stripping fluid from condensed overhead.  
Regarding Applicant’s fourth argument, Pfeifer teaches atmospheric resid feed (column 3, lines 35-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Encyclopedia Britannica – Petroleum refining, vacuum distillation – teaches that “the principles of vacuum distillation resemble those of atmospheric distillation, just with larger diameter columns and reduced operating pressures.
RU 2264431 – teaches using recovered gasoline vapors as stripping agent
US 2014/0353138 – teaches using hydrocarbon vapors as stripping agent
US 3110663 – teaches recirculating gas oil into the bottom of the vacuum tower
US 3402124 – teaches recirculating bottoms to use as stripping medium
US 2853439 teaches using cracked products as stripping medium

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771